NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JOHN THOMAS ENTLER,                              No. 11-35599

                Plaintiff - Appellant,           D.C. No. 2:10-cv-01827-MJP

  v.
                                                 MEMORANDUM *
ANNIE WILLIAMS, Corrections Program
Manager,

                Defendant - Appellee.



                     Appeal from the United States District Court
                       for the Western District of Washington
                     Marsha J. Pechman, Chief Judge, Presiding

                            Submitted November 13, 2012 **

Before:         CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Washington state prisoner John Thomas Entler appeals pro se from the

district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action

alleging retaliation. We have jurisdiction under 28 U.S.C. § 1291. We review de


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
       without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal for failure to exhaust and for clear error any underlying factual

findings. Sapp v. Kimbrell, 623 F.3d 813, 821 (9th Cir. 2010). We affirm.

       The district court properly dismissed Entler’s action because Entler failed to

pursue or exhaust his administrative remedies against defendant Annie Williams.

See Woodford v. Ngo, 548 U.S. 81, 93-95 (2006) (requiring proper and timely

exhaustion of prisoner claims). The district court did not clearly err in finding that

Entler failed to establish that he was excused from the exhaustion requirement

because he was not impeded from pursuing his administrative remedies. See Sapp,

623 F.3d at 822-23 (exhaustion is not required where administrative remedies are

rendered “effectively unavailable”); see also Nunez v. Duncan, 591 F.3d 1217,

1223-26 (9th Cir. 2010) (exhaustion may be excused if it was delayed or precluded

through no fault of the inmate’s).

      Entler’s contention that defendant is estopped from asserting the affirmative

defense of exhaustion is not supported by the record, and his argument that the

district court should have held an evidentiary hearing is unpersuasive.

      We do not consider issues that are not supported by argument, including

with respect to the denial of Entler’s motion for reconsideration. See Am. Int’l

Enters., Inc. v. FDIC, 3 F.3d 1263, 1266 n.5 (9th Cir. 1993).

      AFFIRMED.


                                           2                                    11-35599